Case 4:20-cr-00021-LGW-CLR Document 56 Filed 12/14/20 Page 1 of 7




                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                               By CAsbell at 1:08 pm, Dec 14, 2020
Case 4:20-cr-00021-LGW-CLR Document 56 Filed 12/14/20 Page 2 of 7
Case 4:20-cr-00021-LGW-CLR Document 56 Filed 12/14/20 Page 3 of 7
Case 4:20-cr-00021-LGW-CLR Document 56 Filed 12/14/20 Page 4 of 7
Case 4:20-cr-00021-LGW-CLR Document 56 Filed 12/14/20 Page 5 of 7
Case 4:20-cr-00021-LGW-CLR Document 56 Filed 12/14/20 Page 6 of 7
Case 4:20-cr-00021-LGW-CLR Document 56 Filed 12/14/20 Page 7 of 7
